LOTTINGER, Judge.
This is a suit by petitioner to terminate a lease to defendant because of certain damage to the premises leased by defendant, and breach by the defendant by certain conditions of the lease. The Lower Court gave judgment in favor of the petitioner and the defendant has appealed.
Since the filing of this appeal, the termination of the lease had expired and the defendant has vacated the premises. The questions presented in the suit have therefore become moot, and both parties have moved that the appeal be dismissed.
For the reasons hereinabove assigned1,, this appeal is dismissed, all costs of this' appeal to be paid by the defendant.
Appeal dismissed.